Citation Nr: 1431942	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in February 2012.  

In October 2011, a hearing was held before a Veterans Law sitting at the RO.  A transcript of this hearing is of record.  The Veterans Law Judge who conducted this hearing has retired from the Board.  Pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. §§ 20.707, 20.711 (2013), the Board contacted the Veteran by letter dated in November 2012 and inquired whether he desired another hearing before a Veterans Law Judge.  This letter indicated that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing.  Therefore, as the Veteran did not respond to the November 2012 letter, the undersigned presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Aside from a June 2014 brief submitted by the Veteran's representative, a copy of which has been added to the paper claims file, the Virtual VA file contains no records that are pertinent to the matter decided herein.  Further, the appellant's VBMS file does not contain any documents at this time.  

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  

2.  Chloracne is not shown within one year of service, or at any time thereafter. 

3.  The preponderance of the evidence is against a conclusion that a skin disability is causally or etiologically related to any disease, injury, or incident during service, to include as a result of exposure to herbicides therein.  

CONCLUSION OF LAW

The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2007 letter, sent prior to the initial unfavorable decision issued in June 2007, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  The Veteran was also provided a VA examination addressing his claim in March 2012 that is adequate to decide the issue on appeal.  In this regard, the physician who conducted the examination considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a medical opinion as to whether the Veteran had a skin disability that is related to service that included complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also finds the March 2012 VA examination to be in compliance with the instructions of the February 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands.)  

Additionally, as previously noted, in October 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2011 hearing, the Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the date of onset and etiology of the Veteran's skin disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

The Veterans Law Judge also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained, holding the record open for 60 days for the submission of such evidence.  In this regard, she specifically informed the Veteran that the submission of a statement from a medical professional indicating that he had chloracne, a skin condition presumed by regulation to have been incurred as a result of exposure to herbicides during Vietnam service as described below, or indicating that he had another skin disability "related to what you observed back in the service or shortly after service" would be helpful to his claim.  Furthermore, based on the Veteran's hearing testimony, the Board remanded the case to obtain a VA examination that included an opinion as to whether the Veteran had a skin disability that was related to service.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge who conducted the October 2011 hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2).   

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases:  AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The record in this case does not reflect, nor is it so contended, that the Veteran's skin disabilities have included chloracne that was manifested within a year of service or any time thereafter. 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).     

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

With the above criteria in mind, the relevant facts and contentions will be summarized.  The STRs, to include the reports from the April 1970 separation examination, are negative for a skin disability, and the Veteran specially denied having a skin disability on a medical history collected in conjunction with the separation examination.  At the October 2011 hearing, the Veteran reported that he first noticed a skin rash "six months or so" after service.  He testified that he treated his skin condition thereafter with over the counter medications until the condition became so severe that he needed treatment by a physician in 2003.   

The first contemporaneous post-service evidence of treatment for a skin disability, diagnosed at that time as eczema, is reflected on private clinical reports dated in 2003.  (A private treatment report received in February 2014 reflected a history of treatment for actinic keratoses since January 1995.)  Other private treatment records reflect treatment for variously diagnosed skin disabilities, to include atopic dermatitis in June 2005, chronic pruritus in July and August 2005, and contact dermatitis, felt to possibly be related to topical exposure to polyester, in October 2005.   

The reports from the aforementioned March 2012 VA examination, which document that the examiner reviewed the claims file, reflect the Veteran's report of a skin rash approximately six months after service and his report that he treated this condition with over the counter medications until 2003, at which time he received treatment form a private dermatologist.  The diagnoses at that time were "[d]ermatitis or eczema" and rosacea, and the examiner found that it was less likely than not that either condition was related to service.  In his rationale for his conclusion, the examiner explained as follows:   

There is no known causal relation between exposure to agent orange or other herbicides and the delayed development of eczema o[r] rosacea.  Exposure to harsh chemicals can cause eczema but this would occur at the time of exposure.  It is highly unlikely the small rash he had shortly after discharge is related to his current skin conditions.  
A positive medical opinion was submitted on behalf of the Veteran, contained in the aforementioned private treatment report received in February 2014, in which the physician stated that the Veteran's dermatitis was "very likely related to agent orange exposure."  

Given the conflicting medical opinions, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza); Garielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The responsibility of the Board to determine the weight and credibility of the evidence includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Other factors for assessing the probative value of a medical the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In contrast to the positive opinion following the March 2012 opinion, which was supported by a complete rationale that explained the basis for the opinion, the positive medical opinion received in February 2014 was a bare conclusion and contained no supporting clinical data, rationale, or explanation.  In this regard, there was no explanation in the positive opinion as to why it was almost 33 years after service that the treatment for eczema was initiated, which was reported therein to have occurred within "6 months after service or so."  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  In short therefore, the Board finds the probative value of the March 2012 opinion to exceed that of the opinion, the credibility of which is presumed, received in February 2014.  See Guerrieri, Sklar, Prejean, Black, Miller, supra.  

As for the assertions and testimony by the Veteran, who was revealed at the October 2011 hearing to have worked as a paramedic, while his training as a paramedic qualifies him as competent to offer medical opinions, the Board must also take into account whether such a medical professional is outside the scope of the matter under consideration.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  

Notably, although not disparaging the qualifications of the Veteran, his qualifications are less impressive than those of the VA physician who examined the Veteran in March 2012.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  Specifically, the medical profession who examined the Veteran in March 2012 was noted to be a surgeon with an M.D.  

In short therefore, the Board finds that the probative weight of the opinion by the VA physician following the March 2012 VA examination-which the Board has found to be the more probative of the conflicting positive and medical opinions as set forth above-with regard to whether there is a medical nexus between a skin disability and exposure to herbicides during service, or any symptomatology or pathology incurred therein, to greatly outweigh any of the Veteran's statements or opinions in this regard, the credibility of which have been presumed. 

Finally, the Veteran's contentions that he has experienced a skin rash, currently diagnosed as eczema and rosacea, continuously since about 6 months after service.  When a disease listed under 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See also 38 C.F.R. § 3.303(b). When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a). Id.  In this case, eczema and rosacea do not appear on the list referred to and are not subject to a grant of service connection via this legal avenue.  

The Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim for the reasons stated above.  As such, this doctrine is not applicable in the instant appeal and the claim for service connection for a skin disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a skin disability is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


